DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being participated by Takanori et al. (JP2013069124).
	Regarding claim 1, Takanori teaches an anti-theft system for a working machine (see figures 1 and 2), comprising: a start-operation tool to issue an order to start a prime mover (see figure 2 and par. [0023-0024]; the backhoe 2A is provided with a control 
	Regarding claim 4, furthermore Takanori discloses the anti-theft system, wherein the information obtaining device has: an input certification device to receive inputting of the first information (see par. [0019], [0030] and [0037]; the control device 5A includes a reservation key storage means 40. A reservation key is input to the control device 5A from the wireless terminal 4A, and a reservation key is input from the short-range wireless unit 4B. The reservation key storage means 40 is composed of a storage unit (nonvolatile memory) or the like provided in the control device 5A, and stores information (individual information) for identifying the mobile terminal 60 as a 
	Regarding claim 5, furthermore Takanori discloses a working machine comprising the anti-theft system (see par. [0062] and [0071]; the tractor is prevented from being operated illegally).
	Regarding claim 8, furthermore Takanori discloses a working machine comprising the anti-theft system, (see par. [0062] and [0071]; the tractor is prevented from being operated illegally).
	Regarding claim 9, Takanori teaches an anti-theft control method of a working machine for judging whether to start a prime mover of the working machine based on first information and certification information stored in a certification storage of the 
obtaining an order to start the prime mover from a start-operation tool provided in the working machine (see figure 2 and par. [0023-0024] and [0027]; the backhoe 2A is provided with a control device 5A for controlling the backhoe 2A; and The control device 5A includes an operation amount of an operation member (for example, an operation lever 115 or an operation switch) for operating various actuators such as a swing cylinder, a boom cylinder 122, an arm cylinder 123, and a bucket cylinder 121; and a wireless terminal 4 is connected to the control device 5A. The wireless terminal 4 can communicate various information with the outside); judging whether the first information is related to the certification information (see par. [0019], [0030] and [0037]; when the worker approves that the selected working machine 2A is reserved, the reservation key transmitting means 51 transmits the reservation key to the mobile terminal 60 and the working machine 2A; The control device 5A includes a reservation key storage means 40. A reservation key is input to the control device 5A from the wireless terminal 4A, and a reservation key is input from the short-range wireless unit 4B. The reservation key storage means 40 is composed of a storage unit (nonvolatile memory) or the like provided in the control device 5A, and stores information (individual information) for identifying the mobile terminal 60 as a reservation key); starting the prime mover when the first information is related to the certification information (see par. [0023-0025], [0030] and [0037]; A reservation request is transmitted to the rental management server 3 using the mobile terminal 60 carried by the worker who operates the backhoe. When such information is transmitted to the mobile terminal 60 and the worker (user) approves .
Allowable Subject Matter
Claims 2-3 and 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the information obtaining device is a communication device to receive: first terminal information that is the first information transmitted from a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836